

Exhibit 10.1
petersontransitionsep_image1.jpg [petersontransitionsep_image1.jpg]


June 20, 2018


Sandra Peterson
One Johnson & Johnson Plaza
New Brunswick, New Jersey 08933




Dear Sandi:
This letter (“Agreement”) will confirm the terms of your transition and
separation from employment with Johnson & Johnson (the “Company” or “Johnson &
Johnson”). Your last day of employment (the “Separation Date”) will be October
1, 2018. In connection with your separation, subject to applicable conditions
you will be entitled to the following:


1.
Regardless of whether you enter into this Agreement, you will: (a) be paid at
your present base rate of pay through the Separation Date; (b) be paid for any
untaken vacation days accrued through the Separation Date in accordance with
Company policy; and (c) be eligible to receive a pro-rata performance bonus
under Global Performance Bonus Policy, which shall be payable in the ordinary
course in March 2019.

2.
As explained below, you will be eligible to receive either Basic Severance Pay
or Enhanced Severance Pay, but not both. If you do not enter into this
Agreement, on the Separation Date you will be entitled to Basic Severance Pay
under the Severance Pay Plan of Johnson & Johnson and U.S. Affiliated Companies
(the “Plan”), subject to the terms and conditions of the Plan. If you do enter
into this Agreement (by signing it and not revoking it in the time periods
specified below), on the Separation Date you will be entitled to Enhanced
Severance Pay (instead of Basic Severance Pay) under the Plan and Supplemental
Severance Pay, subject to the terms and conditions of the Plan (including,
without limitation, Article 10 thereof; “Internal Revenue Code Section 409A”)
and this Agreement.

Total gross amount of your BASIC SEVERANCE PAY (applicable if you do not enter
into this Agreement): 4 WEEKS AT $20,625.00 PER WEEK = $82,500.00.
Total gross amount of your ENHANCED SEVERANCE PAY (applicable if you do enter
into this Agreement): 52 WEEKS AT $20,625.00 PER WEEK = $1,072,500.00
Total gross amount of your SUPPLEMENTAL SEVERANCE PAY (applicable if you do
enter into this Agreement): 52 WEEKS AT $192,307.69 PER WEEK = $10,000,000.00.
3.
To receive Basic Severance Pay, Enhanced Severance Pay or Supplemental Severance
Pay, you must fully comply with all of your obligations to the Company and other
Johnson & Johnson companies (collectively “Outstanding Obligations”). Your
Outstanding Obligations are: (a) your obligation to return to the Company all
documents (including electronic ones) and all copies thereof and other property
(such as computers, cell phones and automobiles) related to your work for any
Johnson & Johnson company, (b) your confidentiality obligations under applicable
law and under any confidentiality agreement and any



1



--------------------------------------------------------------------------------




non-solicitation and/or non-competition agreement you have signed, and (c) your
obligation to repay any outstanding monetary obligation to any Johnson & Johnson
company.
You may not conduct work (e.g., directly or through a third party) for any
Johnson & Johnson company (except pursuant to Paragraph 4(b) below) or for a
competitor of the Company while receiving severance pay.
4.
To receive Enhanced Severance Pay or Supplemental Severance Pay, you must meet
the following requirements in addition to those described in Paragraph 3 above:
(a) you must enter into this Agreement, and (b) you must make yourself available
to consult at reasonable times upon reasonable notice and cooperate fully with
any Johnson & Johnson company in connection with any business matter,
investigation or legal matter as to which you may have relevant information,
without further compensation if you are receiving severance pay at the time the
assistance is provided. You will be reimbursed for reasonable expenses you incur
consistent with the existing Company Travel and Expense reimbursement policies.

5.
The following terms apply to the receipt of Basic Severance Pay, Enhanced
Severance Pay and Supplemental Severance Pay:

(a) Amounts will be withheld from your severance pay for tax purposes and, as
provided for in Paragraph 8 below, certain deductions will be taken from your
severance pay if you are continuing to participate in Company health and/or life
insurance plans.
(b) Deductions may be taken for the amount of any wage replacement benefit you
receive from any source to which a Johnson & Johnson company contributes (e.g.,
pursuant to law or contract), and for any amount you receive under a
non-competition agreement.
(c) Subject to the applicable deductions, Basic or Enhanced Severance payments
will be made at your regular base pay rate (in effect on the date hereof) per
payroll period, until all severance benefits have been paid. To the extent
practicable, your severance pay, including Supplemental Severance Pay, will be
paid on your normal payroll dates. Supplemental Severance Pay will be paid
concurrently with Enhanced Severance Pay.
(d) If you cease to meet the eligibility requirements for receipt of severance
pay as set forth above or lose your right to receive severance pay under the
terms of the Plan or this Agreement for any reason, you will receive no further
severance pay.
6.
Because your separation from employment qualifies as a “reduction in force”, if
you timely execute and do not revoke this Release, you will remain eligible to
vest in a portion of the outstanding unvested restricted share units, stock
options, and/or performance share units of Johnson & Johnson that you hold as of
the Separation Date (the “2018 LTI Awards”), in accordance with the terms of the
applicable long-term incentive award agreement. The pro-rata portion of any LTI
Award that remains outstanding and eligible to vest will be based on the length
of your service between the date of grant and the Separation Date and, in the
case of Performance Share Units, will also be based on satisfaction of the
applicable performance metrics. Your eligibility to vest in any portion of a LTI
Award following the Separation Date also will be subject to your compliance with
the Outstanding Obligations and the terms contained in the award agreement (and,
to the extent applicable, the Johnson & Johnson 2012 Long-Term Incentive Plan),
including without limitation, any restrictive covenants set forth therein.



2



--------------------------------------------------------------------------------






7.
By entering into this Agreement, you agree that contributions you must make for
continued benefit coverage and any amounts you owe the Company (e.g., from
monetary advances or credit card charges) may be deducted from your severance
pay to the extent permitted by law.

8.
If you enter into this Agreement, the period during which the Company will
subsidize the cost of your group health insurance and during which you may
continue your Company group life insurance (at your own expense) may be extended
for the period during which you are receiving severance pay (for a maximum of
one year from your Separation Date). More information about your eligibility for
continued group health and life insurance (and other benefits) is available in
the attached Benefit Information Sheet, the relevant Summary Plan Descriptions
and from the Benefit Service Center at 800-565-0122.

9.
In consideration for the payments and other benefits you are receiving for
entering into this Agreement, you release and give up any and all claims and
rights that you may have against the Company, and all of its respective
subsidiaries, divisions, affiliated companies and benefit plans, as well as all
of their respective past, present and future directors, officers, employees,
plan administrators, agents and attorneys (all of whom are referred to
collectively in this Agreement as “Releasees”); provided, that you are not
releasing any of: (a) your right to the payments and benefits provided for in
this Agreement, (b) to any vested benefits (or restricted share units,
performance share units, or stock options specifically stated to vest before the
Separation Date or during retirement) under the Consolidated Retirement Plan of
Johnson & Johnson, the Johnson & Johnson Savings Plan or any retirement,
savings, incentive or executive compensation plan in which you participated
during your employment or (c) any rights to indemnification under the Company
charter, by-laws and applicable law and to any claim under any applicable
directors and officers liability insurance coverage (collectively the “Excepted
Rights”).

By signing this Agreement, you release and give up all claims and rights against
Releasees of any nature arising under any federal, state, local or foreign law,
including, but not limited to, those not mentioned in this Agreement, those of
which you are not aware, and any claims for or rights to attorneys’ fees. You
specifically release any and all claims and rights in any way relating to or
arising out of your employment with any Johnson & Johnson company or the
termination of that employment, except for the Excepted Rights.
You are specifically releasing any claims of unlawful discrimination, harassment
or retaliation against you, including, but not limited to, those based on your
age, sex, race, color, religion, national origin, citizenship, veteran status,
sexual orientation, gender orientation, disability, or any other status
protected by applicable law. These include any and all claims you may have under
the Civil Rights Act of 1964, (“Title VII”), 42 U.S.C. §2000e et seq.; the Civil
Rights Act of 1866, 42 U.S.C. §1981 et seq.; the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.; the Employee Retirement Income Security Act of
1974, 29 U.S.C. §1001 et seq.; the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, 29 U.S.C. §621 et seq.; the
Sarbanes-Oxley Act of 2002, 15 U.S.C. §7241 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq.; the Family and Medical
Leave Act, 29 U.S.C. §2601 et seq.; any state or local counterpart to such
federal statutes; the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et
seq.; the New Jersey Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et
seq.; the New Jersey Family Leave Act, N.J.S.A. 34:11B-1 et seq.; and any other
applicable federal, state, foreign or local statute, regulation or ordinance
prohibiting discrimination, harassment or retaliation. You are also releasing
any and all other claims and rights you may have against Releasees, other than
the Excepted Rights, including, but not limited to, claims for breach of
contract (express or implied), breach of promise, wrongful discharge, unjust
dismissal, unfair competition, whistle-blowing, breach of fiduciary duty, breach
of the implied covenant of good faith and fair dealing, invasion of privacy,
defamation, wrongful denial of benefits, intentional and negligent infliction of
emotional distress, intentional and negligent misrepresentation,


3



--------------------------------------------------------------------------------




representations made to induce you to accept employment with any Johnson &
Johnson company, fraud, negligence, and any intentional torts.
You are releasing all claims described above arising through the date you sign
this Agreement, including those for any injuries or damages suffered at any time
after the date you sign this Agreement by reason of the continued effects of
alleged discriminatory acts or other conduct that occurred prior to the date you
sign this Agreement.
You agree that this Agreement provides you with payments and other benefits you
otherwise would not be entitled to receive, which constitute consideration for
this Release. You agree that you are not entitled to and will not become
entitled to anything further from Releasees except for the Excepted Rights, and
that you will not seek anything further from Releasees, other than with respect
to the Excepted Rights. You acknowledge and confirm that you have not filed or
caused or permitted to be filed any pending lawsuit of any type in any forum
against any Releasee.
This release does not apply to rights that may arise after the date you sign
this Agreement, or to any claims that cannot be waived by private agreement
under applicable law. This Agreement does not waive any rights you may have to
file an administrative charge with the Equal Employment Opportunity Commission,
but it does waive any rights you may have to any monetary award, recovery or
settlement in connection with such a charge, without regard to who brought or
filed such charge.
Furthermore, nothing in this Agreement, or any agreement signed by you during
the course of your employment with the Company whether expressly stated or not,
prohibits you from reporting or making a disclosure that is required or
protected under any state or federal law or regulation to any government agency
concerning a possible violation of state or federal law or regulation or from
recovering a monetary award, recovery, or settlement from any government agency
in connection with such reporting or disclosure. However, this Agreement does
waive any right that you have to any monetary award, recovery or settlement from
the Company in connection with any such reporting or disclosure.
10.
You acknowledge that you are entering this Agreement knowingly, willingly and
voluntarily. You are strongly encouraged to consult an attorney regarding this
Agreement.

11.
You are entitled to twenty-one (21) days to consider and sign this Agreement.
Following the date that you sign this Agreement, you will have a period of seven
(7) days (the “Revocation Period”) within which to revoke it. If you do not
revoke it, the Agreement will become effective at the end of the Revocation
Period. Any revocation of this Agreement must be in writing and delivered to
Peter Fasolo, One Johnson & Johnson Plaza, New Brunswick, NJ 08933, within the
Revocation Period. If delivered by mail, the revocation must be postmarked
within the Revocation Period.

12.
This Agreement and any confidentiality, non-solicitation and/or non-competition
agreement you have signed, which are incorporated into this Agreement by
reference, represent the entire agreement between you and the Company concerning
your rights relating to the Company upon your separation, except that (i) all
employee benefits referred to in this Agreement shall be subject to the terms
and conditions of the applicable employee benefit plans, and (ii) all LTI awards
shall be subject to the terms and conditions of the applicable award agreements
and plan. Notwithstanding the foregoing, the Company does not enforce
post-employment restrictions on customer/client solicitation or services
performed for a competitor contained within Company secrecy, non-competition and
non-solicitation agreements against former California employees who engage in
such activity in California, unless the activity involves the use or disclosure
of confidential information, or other unlawful conduct. This Agreement may be
modified only in a writing signed by both parties. You agree that any promises
or representations concerning your rights relating to the Company upon your
departure, either oral or written, that are not contained in this



4



--------------------------------------------------------------------------------




Agreement or the other documents referenced in this paragraph are not valid or
binding upon the Company, except insofar as you may have continuing rights under
certain company employee benefit plans based on plan rules.
13.
This Agreement will be binding on you and anyone who succeeds to your rights and
responsibilities, such as your heirs or the executor of your estate. This
Agreement is made not only for the benefit of Releasees, including the
individuals and entities collectively described herein, but also for all who
succeed to their rights and responsibilities, such as the successors and assigns
of the named corporate entities and the heirs and executors of the estates of
the individuals collectively referred to herein as Releasees.

14.
If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid or unenforceable, the remaining
provisions, or the application of such provisions to persons or circumstances
other than those to which it is held invalid or unenforceable, shall not be
affected. However, if the Release contained in this Agreement is found by a
court of competent jurisdiction to be invalid or unenforceable, you agree,
promptly upon the request of the Company, to execute a new release that is valid
and enforceable. In the absence of a valid, enforceable release, this Agreement
shall be null and void.

To accept the terms of this Agreement, you should sign it below and return it to
me. The enclosed duplicate may be retained by you.
Very truly yours,
/s/ Peter M. Fasolo
By: Peter M. Fasolo
Executive Vice President, CHRO








I acknowledge that I have read and understand and agree to all the terms of this
Agreement and further acknowledge that I have had the opportunity to review it
with an attorney.








By: /s/ Sandra Peterson    
Sandra Peterson


5

